STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Max Woodson,
Petitioner Below, Petitioner                                                      FILED
                                                                                May 23, 2016
vs) No. 15-0683 (Kanawha County 15-P-250)                                       RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
Marvin C. Plumley, Warden,
Huttonsville Correctional Center,
Respondent Below, Respondent


                               MEMORANDUM DECISION
        Pro se petitioner Max Woodson appeals the Circuit Court of Kanawha County’s July 2,
2015, order summarily denying his petition for writ of habeas corpus. Respondent Marvin C.
Plumley, Warden, by counsel Shannon Frederick Kiser, filed a response. On appeal, petitioner
alleges that the circuit court erred in summarily denying his habeas petition because he was
unduly prejudiced by the fact that his parole hearing panel was comprised of three women and he
was entitled to parole.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In December of 2014, petitioner appeared for a parole hearing after serving
approximately fifteen years of his cumulative sentence of eleven to fifty-five years of
incarceration following his conviction on one count each of possession with intent to distribute a
controlled substance and second-degree murder. This was petitioner’s fourth parole hearing, after
he was previously denied parole on three occasions. Ultimately, the parole board again denied
petitioner parole.

        In June of 2015, petitioner filed a pro se petition for writ of habeas corpus in the circuit
court and alleged that “his parole hearing was unfair because the parole hearing panel was
comprised of three women” and his victim was a woman, thereby constituting undue prejudice.
Petitioner also alleged that he was entitled to parole. On July 2, 2015, the circuit court summarily
denied the petition. It is from this order that petitioner appeals.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:


                                                 1


                “In reviewing challenges to the findings and conclusions of the circuit
        court in a habeas corpus action, we apply a three-prong standard of review. We
        review the final order and the ultimate disposition under an abuse of discretion
        standard; the underlying factual findings under a clearly erroneous standard; and
        questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
        Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009). On appeal to
this Court, petitioner reasserts his allegations that the composition of his parole panel constituted
undue prejudice and that he was entitled to parole. The Court, however, does not agree.

       Specifically, petitioner has cited to no evidence that he was unduly prejudiced, beyond
his unsupported assertion that he was unduly prejudiced because the women on his parole panel
were likely “biased toward the [p]etitioner soley due to the fact that he is a man . . . and his
victim was a woman.” However, in addressing this argument, petitioner admits that “he has no
support” for the claim that “there is a very high likelihood that one . . . of the women on the
panel [has] been the victim of violence at the hands of a male . . . .” Simply put, petitioner has
provided no evidence or other authority that would indicate he was prejudiced by the
composition of the parole panel.

       Further, petitioner’s assertion that he is entitled to parole is unsupported in his brief and
without merit. This Court has previously held that

                “[t]he decision to grant or deny parole is a discretionary evaluation to be
        made by the West Virginia [Parole Board]. However, such a decision shall be
        reviewed by this Court to determine if the [Parole Board] abused its discretion by
        acting in an arbitrary and capricious fashion.” Syllabus point 3, Rowe v. Whyte,
        167 W.Va. 668, 280 S.E.2d 301 (1981).

Syl. Pt. 1, State ex rel. Stollings v. Haines, 212 W.Va. 45, 569 S.E.2d 121 (2002). On appeal,
petitioner does not allege that the decision to deny parole was made arbitrarily or capriciously.
Instead, petitioner simply argues that he was entitled to parole because he has met all
requirements imposed upon him at prior parole hearings. The Court, however, finds this
argument to be without merit. The parole board had discretion to deny petitioner parole, and we
find no abuse of this discretion on appeal. Similarly, pursuant to West Virginia Code § 53-4A-3,
circuit courts are permitted to summarily refuse a petition for writ of habeas corpus “[i]f the
petition, affidavits, exhibits, records and other documentary evidence attached thereto . . . show
to the satisfaction of the court that the petitioner is entitled to no relief . . . .” As set forth above,
petitioner’s claims lack merit, as he has failed to properly support his grounds for relief. As such,
the circuit court did not err in denying his petition.

        For the foregoing reasons, the circuit court’s July 2, 2015, order is hereby affirmed.

                                                                                               Affirmed.

ISSUED: May 23, 2016

                                                    2


CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                 3